FILED
                            NOT FOR PUBLICATION                            DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HELEN LILI HORVATH, DBA HW                       No. 13-55013
Associates,
                                                 D.C. No. 3:11-cv-01880-IEG-
              Plaintiff - Appellee,              BLM

  v.
                                                 MEMORANDUM*
ANTHONY TONEY, DBA UpTop Group,
LLC,

              Defendant - Appellant,

  and

CAVA CUP SOCCER TOURNAMENT;
AMERICAS BASKETBALL
INTERNATIONAL, DBA ABI Slam
Foundation,

              Defendants.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

      Anthony Toney appeals pro se from the district court’s order denying his

motion to vacate the default judgment entered against him in a breach of contract

action. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Brandt v. Am. Bankers Ins. Co. of Fla., 653 F.3d 1108, 1110 (9th Cir.

2011). We affirm.

      The district court did not abuse its discretion by denying Toney’s motion to

vacate the default judgment because Toney failed to show that such relief was

warranted. See Am. Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104,

1108 (9th Cir. 2000) (setting forth factors to apply when considering a motion to

vacate a default judgment, any of which are sufficient to deny the motion).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Plaintiff’s request for judicial notice, set forth in her answering brief, is

denied.

      AFFIRMED.



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                      13-55013